           Case 2:19-mc-00217-MCE-EFB Document 14 Filed 02/24/21 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00217-MCE-EFB
12                  Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13          v.                                        FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $15,000.00 IN                      ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Ronald
18 Garvin (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about August 27, 2019, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $15,000.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on June 6, 2019.

22          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has

25 filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.
26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency

28 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture
                                                       1
29                                                                          Stipulation and Order to Extend Time

30
           Case 2:19-mc-00217-MCE-EFB Document 14 Filed 02/24/21 Page 2 of 3



 1 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 2 That deadline was November 25, 2019.

 3          4.      By Stipulation and Order filed January 6, 2020, the parties stipulated to extend to February

 4 21, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          5.      By Stipulation and Order filed February 21, 2020, the parties stipulated to extend to May

 8 21, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the
 9 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

10 forfeiture.

11          6.      By Stipulation and Order filed May 21, 2020, the parties stipulated to extend to August 19,

12 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

13 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

14 forfeiture.

15          7.      By Stipulation and Order filed August 17, 2020, the parties stipulated to extend to October

16 19, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

17 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

18 forfeiture.

19          8.      By Stipulation and Order filed October 22, 2020, the parties stipulated to extend to January

20 18, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

21 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

22 forfeiture.

23          9.      By Stipulation and Order filed January 13, 2021, the parties stipulated to extend to February

24 17, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

25 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
26 forfeiture.

27          10.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to April

28 19, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the
                                                        2
29                                                                             Stipulation and Order to Extend Time

30
           Case 2:19-mc-00217-MCE-EFB Document 14 Filed 02/24/21 Page 3 of 3



 1 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 2 forfeiture.

 3          11.     Accordingly, the parties agree that the deadline by which the United States shall be required

 4 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

 5 the defendant currency is subject to forfeiture shall be extended to April 19, 2021.

 6 Dated: 2/12/21                                         McGREGOR W. SCOTT
                                                          United States Attorney
 7
                                                  By:     /s/ Kevin C. Khasigian
 8                                                        KEVIN C. KHASIGIAN
                                                          Assistant United States Attorney
 9

10 Dated: 2/11/21                                         /s/ Mark J. Reichel
                                                          MARK J. REICHEL
11                                                        Attorney for potential claimant
                                                          Ronald Garvin
12                                                        (Signature authorized by email)
13          IT IS SO ORDERED.

14 Dated: February 23, 2021

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                          3
29                                                                              Stipulation and Order to Extend Time

30
